DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both “ladder” and “stile”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Numeral (44) shown in figure 2 as pointing to a plate, does not have a reference in the specification. In addition, numeral 52 described as flange appears to be pointing to the same element as 44 in fig. 2.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “the stud receiving notch for limiting rotation of the sub-frame relative to the ladder, with the frame in place on a ladder and the stud receiving notch engaged with a stud provided on a side of the ladder, the support bar for resting on a surface of the ladder, the two sub-frames releasably attachable to one another to form a socket for receiving the mast”; indefiniteness arises due to the phraseology “with the frame in place on a ladder and the stud receiving notch engaged with a stud provided on a side of the ladder” since, (a) it is not clear if these limitations are being positively recited and required by the claim or is just a statement of a condition; (b) it is not clear this condition is being set for which limitation; in other words “with the frame in place on a ladder and the stud receiving notch engaged with a stud provided on a side of the ladder” what would happen or what would be the case? (c) Note that the ladder has only been recited in intended use form in the preamble of the claim, however, the recitation “with the frame in place on a ladder” appears to positively recite the ladder, also note that “a ladder” is being re-established in this recitation, while it needs to be referred back to as “the ladder” since it has already be established in the claim; (d) is “a stud” being positively recited and required by the claim or is only recited in what appears to be a conditional limitation? 
Claim 4 recites “a surface of a ladder”; this limitation causes indefiniteness because firstly it is not clear if this is the same surface of the ladder recited in line 6 in claim 1 from which claim 4 depends and secondly this recitation establishes yet another ladder. How many ladder are being claimed?
Claim 5 recites “a standard ladder stile”; this recitation renders the claim indefinite because ladders are manufactured in a large variations of shapes and sizes, hence there is no known standard for a ladder stile that one of ordinary skill in the art can refer to. Therefore the claim does not particularly point out and distinctly recite the subject matter which the applicant regards as his invention/
Claim 6 recites “the stud receiving notches on each sub-frame are arranged to receive studs arranged at similar linear positions along a longitudinal length of the ladder”; this recitation is indefinite since having the studs being required to be at “similar linear positions” appears to positively require the studs which per claim 1 are not clear whether they are being positively claimed or not, and if so is only one stud or a plurality of them being claimed. Secondly it is not clear what is meant by “similar linear positions”, in other words similar to what? Is it to each other? What are linear positions along a longitudinal length of the ladder?
Claim 18 recites established yet another ladder and clearly brings in the ladder as a combination frame plus ladder claim. Is it the applicant’s intention to only positively recite the ladder in claim 18?
Claim 19 recites “each leg including a stud receiving notch and a support bar at one end thereof” this recitation raises indefiniteness because it is not clear if the term “thereof” is meant to refer back to the leg or the stud receiving notch. 
Claim 19 recites “a stud on each side of the ladder, the stud receiving notch of each leg engaged with each stud”; this recitation is unclear since the claim establishes four stud receiving notches (namely; one for each leg with two legs on each sub-frame), while the claim also only established two studs (“a stud on each side of the ladder”); therefore, it is not clear how the stud receiving notch of each leg can engaged with each stud. And finally the phraseology “the stud receiving notch of each leg engaged with each stud” implies that each notch engages with each stud; examiner recommends using “respective” to clarify that it is one single stub per notch. 
Dependent claims are rejected since they depend from a rejected claim.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note that due to the clarity issues associated with the independent claims, upon clarification of the claims, prior art may or may not be applicable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634